15-325
    Pereanez-Betancur v. Sessions
                                                                                        BIA
                                                                                 Verrillo, IJ
                                                                               A201 285 549
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    15th day of February, two thousand seventeen.

    PRESENT:
             REENA RAGGI,
             GERARD E. LYNCH,
             RAYMOND J. LOHIER, JR.,
                  Circuit Judges.
    _____________________________________

    JHOVANY PEREANEZ-BETANCUR, AKA
    AMBROSIO ROJAS-CASARES,
             Petitioner,

                      v.                                             15-325
                                                                     NAC
    JEFF SESSIONS, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.*
    _____________________________________
    FOR PETITIONER:           Elyssa   N.  Williams,   Glenn                            L.
                              Formica, New Haven, C.T.


    FOR RESPONDENT:                      Benjamin C. Mizer, Principal Deputy
                                         Assistant Attorney General; John W.

    * Pursuant to Federal Rule of Appellate Procedure 43(c)(2),
    Attorney General Jeff Sessions is automatically substituted for
    former Attorney General Loretta E. Lynch as Respondent.
                           Blakeley, Assistant Director; Jason
                           Wisecup, Trial Attorney, Office of
                           Immigration   Litigation,    United
                           States   Department   of   Justice,
                           Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

    Petitioner Jhovany Pereanez-Betancur, a native and citizen

of Colombia, seeks review of a January 9, 2015, decision of the

BIA affirming a June 18, 2013, decision of an Immigration Judge

(“IJ”) denying Pereanez-Betancur’s application for asylum,

withholding of removal, and relief under the Convention Against

Torture (“CAT”).   In re Jhovany Pereanez-Betancur, No. A201 285

549 (B.I.A. Jan. 9, 2015), aff’g No. A201 285 549 (Immig. Ct.

Hartford June 18, 2013).   In the circumstances of this case,

we review the IJ’s decision as modified by the BIA, i.e.,

assuming Pereanez-Betancur’s credibility.    See Xue Hong Yang

v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005); Yan

Chen v. Gonzales, 417 F.3d 268, 271-72 (2d Cir. 2005).    In so

doing, we review factual findings only to determine whether they

are supported by substantial evidence, and conclusions of law
                               2
de novo.    See Niang v. Holder, 762 F.3d 251, 253 (2d Cir. 2014).

  I.     Persecution Based on Social Group

       The agency reasonably concluded that Pereanez-Betancur

failed to establish a nexus to a protected ground, which he

alleged was a social group comprised of Colombian males between

the ages of 12 and 25 who cooperate with Colombian authorities

in resisting Fuerzas Armadas Revolucionarias de Colombia

(“FARC”).

       To establish eligibility for asylum and withholding of

removal based on membership in a “particular social group,” an

applicant must show past persecution or a well-founded fear or

likelihood of future persecution on account of his membership

in that group.      See 8 U.S.C. § 1101(a)(42)(A); Castro v.

Holder, 597 F.3d 93, 100 (2d Cir. 2010).     To be cognizable, a

social group must be “(1) composed of members who share a common

immutable characteristic, (2) defined with particularity, and

(3) socially distinct within the society in question.”     Matter

of M-E-V-G-, 26 I. & N. Dec. 227, 237 (B.I.A. 2014); see also

Matter of W-G-R-, 26 I. & N. Dec. 208, 212-18 (B.I.A. 2014).

An “immutable characteristic” is one that members of the group

“either cannot change, or should not be required to change
                                 3
because it is fundamental to their individual identities or

consciences.”     Ucelo-Gomez v. Mukasey, 509 F.3d 70, 72-73 (2d

Cir.    2007)      (internal      quotation    marks      omitted).

“‘Particularity’ refers to whether the group is ‘sufficiently

distinct’ that it would constitute ‘a discrete class of

persons.’”    Matter of W-G-R-, 26 I. & N. at 210 (quoting Matter

of S-E-G-, 24 I. & N. Dec. 579, 584 (B.I.A. 2008)).          Social

distinction requires that the shared traits that characterize

the social group be sufficient for the group to “be perceived

as a group by society.”     Matter of M-E-V-G-, 26 I. & N. Dec.

at 240; see Matter of W-G-R-, 26 I. & N. Dec. at 216; Paloka,

762 F.3d at 196 (“[W]hat matters is whether society as a whole

views the group as socially distinct, not the persecutor’s

perception.”).      “[B]roadly-based    characteristics    such   as

youth and gender” will not by themselves suffice to define a

particular social group.       Gomez v. INS, 947 F.2d 660, 664 (2d

Cir. 1991).     Rather, the shared traits must be “recognizable

as a discrete group by others in the society.”    Paloka, 762 F.3d

at 196 (internal quotation marks omitted).             “Persecutory

conduct aimed at a social group cannot alone define the group,

which must exist independently of the persecution.”               Id.
                                  4
(quoting Matter of W-G-R-, 26 I. & N. Dec. at 215).     That is

because, while “perception of the applicant’s persecutors may

be relevant” in determining whether society views the group as

distinct, it “is not itself enough to make a group socially

distinct” because “the immutable characteristic of their shared

past experience” can exist “independent of the persecution.”

Matter of M-E-V-G-, 26 I. & N. Dec. at 242-43.

    The agency reasonably concluded that Pereanez-Betancur

failed to establish persecution based on membership in such a

social group.    Specifically, Pereanez-Betancur submitted no

evidence that young Colombian males who cooperated with the

government and resisted FARC are viewed as a particular and

socially distinct group by Colombian society or that FARC is

more likely to target such men.       Indeed, FARC allegedly

targeted Pereanez-Betancur before he reported its activities

to the police.    In any event, persons targeted by a common

adversary do not thereby constitute a particular and distinct

social group.    Rather, the evidence must show that men were

targeted because they were members of such a group.   See Matter

of M-E-V-G-, 26 I. & N. Dec. at 242-43; see generally Salazar

v. Lynch, 645 F. App’x 53, 56 (2d Cir. 2016) (concluding young
                               5
Guatemalan men who resist or reject forcible gang membership

lacked requisite particularity and social visibility); Oliva–

Flores v. Holder, 477 F. App’x 774, 775–76 (2d Cir. 2012) (same);

Paucar–Sarmiento v. Holder, 482 F. App’x 656, 658–59 (2d Cir.

2012) (same regarding young Ecuadorian men).          The country

conditions evidence reflects that FARC recruits young men in

Colombia, but does not limit its retaliatory targets to that

group, or even to a group that cooperates with authorities.

    On this record, we discern no error in the agency’s

conclusion   that   Pereanez-Betancur   failed   to   demonstrate

persecution based on membership in a sufficiently particular

or socially distinct group.

  II. CAT Relief

    Pereanez-Betancur argues that he is eligible for CAT relief

because FARC members came to his home and threatened to kill

him and because the Colombian government remains willfully

blind to FARC’s activities.

      To obtain CAT relief, an applicant must show that he would

more likely than not be tortured by or with the acquiescence

of government officials in the country of removal.    See 8 C.F.R.

§ 1208.16(c); Khouzam v. Ashcroft, 361 F.3d 161, 168 (2d Cir.
                                6
2004).   As we held in Khouzam, “acquiescence” requires that

government officials either knew of or remained willfully blind

to acts of torture.     Id. at 171.     The agency reasonably

concluded that Pereanez-Betancur failed to carry this burden.

While he submitted evidence that FARC commits acts of violence

against civilians, recruits young boys into its ranks, and

retaliates against those who report FARC activities to the

police, that evidence also shows that the Colombian government

has taken considerable steps to combat and weaken FARC.   On this

record, a reasonable fact finder would not be compelled to

conclude that Pereanez-Betancur is likely to be tortured with

the knowledge or willful blindness of the Colombian government.

See Mu Xiang Lin v. U.S. Dep’t of Justice, 432 F.3d 156, 159-60

(2d Cir. 2005) (reviewing denial of CAT relief for substantial

evidence); Siewe v. Gonzales, 480 F.3d 160, 167 (2d Cir. 2007)

(“Decisions as to . . . which of competing inferences to draw

are entirely within the province of the trier of fact.”

(internal quotation marks omitted)).   Accordingly, we identify

no error in the agency’s denial of CAT relief.




                               7
    For the foregoing reasons, the petition for review is

DENIED.

                     FOR THE COURT:
                     Catherine O’Hagan Wolfe, Clerk of Court




                           8